Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Mortgages, § 227*—right of mortgagee to treat mortgagor and grantee assuming mortgage as principal debtors. A mortgagee may treat both the mortgagor and a grantee of the latter assuming the mortgage as principal debtors and have a personal decree against both, unless he has consented to accept the grantee as surety, and his rights cannot he affected by any agreement between the mortgagor and the grantee. 3. Mortgages, § 119*—when notes may be postponed to lien of another mortgage. The holder of mortgage notes may postpone them to the lien of another mortgage. 4. Tendee, § 18*—what is effect of conditional tender of payment. A plea of conditional tender of payment in an action on a promissory note admits that some money was due.